Opinion issued April 10, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00081-CR
____________

EUGENE HENRY BOURGEOIS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 917593



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on November 18, 2002.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore December 18, 2002, 30 days after
sentencing.  See Tex. R. App. P. 26.2(a)(1).  Appellant's notice of appeal was
filestamped in the Fourteenth Court of Appeals on November 27, 2002.  However,
notice of appeal was not filed in the trial court until January 22, 2003, 35 days after
the deadline.
	Notice of appeal must be filed with the trial court clerk.  See Tex. R. App.
P. 25.2(c)(1).  In Douglas v. State, 987 S.W.2d 605, 606-07 (Tex. App.--Houston [1st
Dist.] 1999, no pet.), the notice of appeal was mailed to the court of appeals and not
filed in the trial court until four days after it was due.  No motion for extension of
time to file the notice of appeal was filed.  We held that under these circumstances,
we were bound to follow the precedent of the Court of Criminal Appeals in Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996), and dismissed the appeal.
	Accordingly, because notice of appeal was not timely filed in the trial court,
we dismiss the appeal for lack of jurisdiction.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).